Title: To Thomas Jefferson from Dominique Audibert, 27 January 1789
From: Audibert, Dominique
To: Jefferson, Thomas



Monsieur
Rue d’armenyMarseille le 27 Janvier 1789.

Depuis la lettre que j’ai eû l’honneur de vous ecrire le 14 du mois passé, j’ai fait faire ici sous mes yeux diverses experiences dont j’ai suivi les Procedés et le resultat sur la Potasse des Etats unis dont vous m’avez fait adresser un envoy de cinq Barils. La qualité en a eté reconnue bonne et tres propre à divers Emplois pour la Teinture, La fayance, La composition de La Poudre, à La fabrication du Savon et je ne doute point que, si cette matiere peut être etablie ici dans La proportion des Prix de 20 à 25₶ Le quintal Poids de Marc, on ne parvint à en procurer un debouché constant pour des objets majeurs. Il en vient de grandes quantités de Trieste qui s’y consomment. Il s’agiroit de pouvoir surmonter cette concurrence par un prix inferieur à la Potasse allemande. Cette matiere ne pourra cependant jamais remplacer entièrement la Soude dans la composition du Savon et J’ai cru devoir, Monsieur, pour mieux remplir vos vues, traitter cet objet à part et avec quelque detail dans un memoire que J’ai l’honneur de vous remettre cy-Inclus. Il ne me reste qu’à désirer qu’il satisfasse aux eclaircissemens que Vous m’avez fait la grace de me demander et Je serai toujours tres empresse, Monsieur, à continuer de vous donner tous ceux qui pourront concourir à vos vues. En attendant, J’ai l’honneur de vous remettre cy joint le compte de Vente des cinq Barils Potasse que vous avez eû la bonté de me faire adressér, montant de net produit £425. et de vous en fournir la Valeur par apoint et ma traitte de meme Somme sur MM. Rilliet et Comp. en vous priant de m’en accuser la reception. Si sur cet essay le Negociant des Etats unis se decide à suivre cette branche de commerce avec notre Place et à m’en adresser sous votre flatteuse recommandation des envoys plus considerables, Je donnerai tous mes soins à repondre à la confiance que vous daignerez lui inspirer en ma faveur, et qui sera toujours pour moi le motif le plus pressant pour exciter mon zele. Je suis avec respect Monsieur Votre Tres humble & Tres obeissant Serviteur,

Dque AudibertDepute de La Chambre de Commerce

